               Case 19-10729-MFW            Doc 630      Filed 12/06/19      Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE


In re:                                                Chapter 11

OPP LIQUIDATING COMPANY, INC.                         Case No. 19-10729 (MFW)
(f/k/a Orchids Paper Products Company), et
al.,1                                                 (Jointly Administered)

                         Debtors.

                     DECLARATION OF JAMES F. DALOIA OF
                      PRIME CLERK LLC REGARDING THE
                  SOLICITATION OF VOTES AND TABULATION OF
                BALLOTS CAST ON THE SECOND AMENDED PLAN OF
              LIQUIDATION OF ORCHIDS PAPER PRODUCTS COMPANY
                         AND ITS AFFILIATED DEBTORS

I, James F. Daloia, declare, under the penalty of perjury:

         1.     I   am    a   Director,    Global    Corporate     Actions    at   Prime    Clerk    LLC

(“Prime Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York,

New York 10165. I am over the age of eighteen years and not a party to the above-captioned

action. Unless otherwise noted, I have personal knowledge of the facts set forth herein.

         2.     I submit this Declaration with respect to the solicitation of votes and the tabulation

of Ballots1 cast on the Second Amended Combined Disclosure Statement and Chapter 11 Plan of

Liquidation of Orchids Paper Products Company and its Affiliated Debtors, dated October 18,

2019 [Docket No. 574] (as may be amended, supplemented, or modified from time to time, the

“Plan”). Except as otherwise noted, all facts set forth herein are based on my personal knowledge,

knowledge that I acquired from individuals under my supervision, and my review of relevant

documents. I am authorized to submit this Declaration on behalf of Prime Clerk. If I were called




1
  All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan
or Disclosure Statement Order (as defined below), as applicable.
              Case 19-10729-MFW           Doc 630      Filed 12/06/19     Page 2 of 9



to testify, I could and would testify competently as to the facts set forth herein.

       3.      This Court authorized Prime Clerk’s retention as (a) the claims and noticing agent

to the above-captioned debtors and debtors in possession (collectively, the “Debtors”) pursuant to

the Order (I) Authorizing Retention and Appointment of Prime Clerk LLC as Claims and Noticing

Agent To The Debtors, Effective Nunc Pro to the Petition Date, and (II) Granting Related Relief

dated April 3, 2019 [Docket No. 32] and (b) the administrative advisor pursuant to the Order

Authorizing Employment and Retention of Prime Clerk LLC as Administrative Advisor Nunc Pro

Tunc to August 21, 2019 [Docket No. 559] (collectively, the “Retention Orders”). The Retention

Orders authorize Prime Clerk to assist the Debtors with, among other things, the service of

solicitation materials and tabulation of votes cast to accept or reject the Plan. Prime Clerk and its

employees have considerable experience in soliciting and tabulating votes to accept or reject

Chapter 11 plans.

        Service and Transmittal of Solicitation Packages and the Tabulation Process

       4.      Pursuant to the Order (I) Approving the Adequacy of the Disclosures in the Second

Amended Combined Plan and Disclosure Statement on an Interim Basis; (II) Scheduling the

Confirmation Hearing and Deadline for Filing Objections, (III) Establishing Procedures for the

Solicitation and Tabulation of Votes to Accept or Reject the Second Amended Combined Plan and

Disclosure Statement, (IV) Approving the Form of Ballot and Solicitation Package, and (V)

Approving the Notice Provisions; dated October 18, 2019 [Docket No. 577] (the “Disclosure

Statement Order”), the Court established procedures to solicit votes from, and tabulate Ballots

submitted by, holders of claims entitled to vote on the Plan (the “Solicitation Procedures”). Prime

Clerk adhered to the Solicitation Procedures outlined in the Disclosure Statement Order and,

among other things, distributed Solicitation Packages (including Ballots) to parties entitled to vote

on the Plan. I supervised the solicitation and tabulation performed by Prime Clerk’s employees.

                                                  2
              Case 19-10729-MFW           Doc 630     Filed 12/06/19      Page 3 of 9



       5.      The Solicitation Procedures established October 16, 2019 as the record date

(the “Voting Record Date”) for determining which creditors were entitled to vote on the Plan.

Pursuant to the Plan and the Solicitation Procedures, only holders as of the Voting Record Date in

the following classes were entitled to vote to accept or reject the Plan (the “Voting Classes”):

             Plan Class                          Class Description
                  4                         General Unsecured Claims

No other classes were entitled to vote on the Plan.

       6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

the Debtors’ advisors to identify the holders entitled to vote in the Voting Classes as of the Voting

Record Date, and to coordinate the distribution of solicitation materials to these holders. A detailed

description of Prime Clerk’s distribution of solicitation materials is set forth in Prime Clerk’s

Affidavit of Service of Solicitation Materials, which was filed with this Court on

October 30, 2019 [Docket No. 599].

       7.      In accordance with the Solicitation Procedures, Prime Clerk received, reviewed,

determined the validity of, and tabulated the Ballots submitted to vote on the Plan. Each Ballot

submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime

Clerk’s voting database and processed in accordance with the Solicitation Procedures. To be

included in the tabulation results as valid, a Ballot must have been (a) properly completed pursuant

to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the Plan (or

such holder’s authorized representative), (c) returned to Prime Clerk via an approved method of

delivery set forth in the Solicitation Procedures, and (d) received by Prime Clerk by 4:00 p.m.

(prevailing Eastern Time) on December 2, 2019 (the “Voting Deadline”), except to the extent such

Voting Deadline was extended by the Debtors in their sole discretion.

       8.      All valid Ballots cast by holders entitled to vote in the Voting Classes and received

                                                  3
              Case 19-10729-MFW          Doc 630      Filed 12/06/19     Page 4 of 9



by Prime Clerk on or before the Voting Deadline (or such later date as extended by the Debtors in

their sole discretion) were tabulated pursuant to the Solicitation Procedures.

       9.      The final tabulation of votes cast by timely and properly completed Ballots received

by Prime Clerk is attached hereto as Exhibit A.

       10.     A report of all Ballots excluded from the final tabulation prepared by Prime Clerk,

and the reasons for exclusion of such Ballots, is attached hereto as Exhibit B.



                          [Remainder of Page Intentionally Left Blank]




                                                  4
Case 19-10729-MFW   Doc 630   Filed 12/06/19   Page 5 of 9
Case 19-10729-MFW   Doc 630   Filed 12/06/19   Page 6 of 9



                      Exhibit A
                                           Case 19-10729-MFW     Doc 630     Filed 12/06/19     Page 7 of 9



                                                       Orchids Paper Products Company, et al.
                                                           Exhibit A - Tabulation Summary

                                                                   Number Accepting     Number Rejecting   AmountAccepting   AmountRejecting
Class                Class Description                                                                                                         Class Voting Result
                                                                         %                    %                  %                 %
                                                                         29                   3              $649,745.08       $48,204.81
 4      General Unsecured Claims against all Debtors                                                                                                ACCEPT
                                                                       90.62%               9.38%              93.09%            6.91%




                                                                     Page 1 of 1
Case 19-10729-MFW   Doc 630   Filed 12/06/19   Page 8 of 9



                      Exhibit B
                                                                      Case 19-10729-MFW   Doc 630     Filed 12/06/19   Page 9 of 9




                                                                             Orchids Paper Products Company, et al.
                                                                      Exhibit B ‐ Report of Ballots Excluded from Tabulation

Plan Class   Plan Class Description     Creditor Name                                                                      Voting Amount    Accept/Reject                 Reason(s) for Exclusion
    4        General Unsecured Claims   REDBUD PHYSICAL THERAPY LLC                                                             $1,000.00                   Did not vote to accept or reject the Plan
    4        General Unsecured Claims   CONTINENTAL CARBONIC PRODUCTS INC.                                                      $2,209.66                   Did not vote to accept or reject the Plan
    4        General Unsecured Claims   BUSINESS COMPUTER TECHNOLOGIES INC                                                        $270.00                   Did not vote to accept or reject the Plan
    4        General Unsecured Claims   SUN CHEMICAL CORPORATION                                                              $101,772.00                   Did not vote to accept or reject the Plan
    4        General Unsecured Claims   RED CLASSIC TRANSPORTATION SERVICES, LLC                                                $1,778.86                   Did not vote to accept or reject the Plan
    4        General Unsecured Claims   BRENNTAG MID SOUTH                                                                     $41,908.38                   Did not vote to accept or reject the Plan
    4        General Unsecured Claims   BRENNTAG MID-SOUTH                                                                     $30,759.38                   Did not vote to accept or reject the Plan




                                                                                             Page 1 of 1
